DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 03/04/2021, with respect to claims 1-20 have been fully considered.  The rejection of claims 1-20 has been withdrawn based upon the following examiner’s amendment to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, James Kiryakoza (Reg. No. 57,049), on March 8, 2021.
The amendment filed on March 4, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows: 
IN THE CLAIMS
Replace the following claim:

receiving, at a first slave node of the plurality of slave nodes, a first portion of the plurality of files, wherein each slave node of the plurality of slave nodes is assigned a different portion of the plurality of files; 
placing the first portion of the plurality of files in a queue stored at the first slave node; and 
F463-4-deduplicating, by the first slave node, the first portion of the plurality of files on a file by file basis in order of the queue, comprising: 
retrieving a first file of the first portion of the plurality of files in 
determining that a hash of a content of a chunk of the first 
based on determining the hash does not exist in the chunk hash data structure, attempting to add an entry into the chunk hash data structure, the entry comprising the hash of the content of the chunk of the first 
during the attempting, if the hash of the content of the chunk of the first 
adding the entry into the chunk hash data structure; and 
proceeding with deduplication of the first 
during the attempting, if the hash of the content of the chunk of the first 
refraining from adding the entry into the chunk hash data structure to prevent duplicate entries in the chunk hash data structure; 
stopping deduplication of the first 
moving the first 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1, 8 and 15 of the instant invention – a method, system, and computer readable medium for scale out chunk store to multiple nodes to allow concurrent deduplication.  
Ghosh (US 2007/0038658) discloses optimizing parallel execution of user-defined data transformations and functions; 
Gundimeda (US 2018/0150562) discloses automatically extracting and analyzing data from one or more data sources; 
Lambright (US 2017/0270135) discloses  deduplication in a distributed environment;  
Periyagaram (US 2015/0205816) discloses organizing data to facilitate data deduplication; 
Wu (US 2018/0173732) discloses de-duplicating redundant data in the storage system; 
Yadlon (US 2007/0116025) discloses managing received data traffic forwarded to multiple queues.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166